Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 4/23/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (U.S. 2004/0027407 A1) in view of Piccinino et al. (U.S. 2006/0038863 A1).
Perkins et al. disclose the following claimed limitations:
Regarding independent Claim 1, a liquid container (10, §§0022-0025 and Fig. 1), comprising: 
a bag (16) that contains a liquid (§§0022-0025 and Fig. 1); and 
a pair of members (12, 14, §§0022-0025 and Fig. 1), the pair of members being fixed to each other by one or more swaging pins (88, 90, §§0038-0039 and Fig. 7).
Regarding Claim 2, wherein at least one of the pair of members (12) is provided with the swaging pins configured to fix the pair of members to each other, and the pair of members are fixed to each other by one or more of the swaging pins (Fig. 7).
Perkins et al. do not disclose the following claimed limitations:
Regarding independent Claim 1, the pair of members being configured to be reused when the liquid container is reassembled by replacing the bag used.
Regarding Claim 3, wherein the pair of members are members independent of the swaging pins. However, making a known structure separable does not patentably distinguish it from prior art. See MPEP 2144.04 VC.
Piccinino et al. disclose the following claimed limitations:
Regarding independent Claim 1, a pair of members being configured to be reused when the liquid container is reassembled by replacing the bag used (§§0015, 0029).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the reusable members of Piccinino et al. into the liquid container of Perkins et al. to reduce both the cost of operations and the amount of resultant waste.
Allowable Subject Matter
8.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 4 is the inclusion of the limitations of a liquid container that includes a fixing member that fixes the bag to the outer shell, and the fixing member is provided with the swaging pins. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of a liquid container that includes the outer shell has a through-hole via which the swaging pins by which the pair of members are fixed to each other are viewable from an outside. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853